        Case 8:19-cr-00035-TDC Document 6-1 Filed 01/25/19 Page 1 of 1




                                      ATTACHMENT A
                                 STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the followingfacts beyond a reasonable doubt The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

       At all times relevant, AMINIKA WRIGHT ("WRIGHT") was a resident of Maryland.
From at least November 2017 through May 2018, WRIGHT devised and willfully participated in
a scheme and artifice to defraud certain victims. Individual A introduced WRIGHT to various
persons (collectively, "the victims") seeking assistance with certain services relating to the
criminal justice and immigration systems. It was part of the scheme to defraud that WRIGHT
falsely represented to the victims that she had the means and ability to assist, in exchange for
payment for costs, in obtaining expedited irrunigration services and placement in residential drug
treatment facilities, among other things.

        In exchange for such services, WRIGHT solicited and obtained payment from the victims.
Among other things, WRIGHT instructed the victims to transfer money for payment directly to
Individual A, who then would provide the payments to WRIGHT in cash or otherwise. On or
about January 23, 2018, WRIGHT caused Victim A, a resident of New York, to make an interstate
wire transfer in the amount of approximately $9,500 from a financial institution in New York to
Individual A's bank account, located in the District of Maryland. WRIGHT obtained at least
$42,320 from the victims as part of the scheme and artifice to defraud.

       SO STIPULATED:

                                                      Th1A- CC5a—.
                                            vim    as P. Windom
                                             Assistant United States Attorney

                                             Lauren M. Elfner
                                                cial Assistant United States Attorney


                                                     k
                                                   a Wright
                                             De en ant


                                                    -
                                             Julie Stelzig
                                             Counsel for Defendant




                                                11
